Citation Nr: 0323395	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  97-27 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
prostatitis for the period February 19, 1997, to April 7, 
1998.

2.  Entitlement to an evaluation in excess of 60 percent for 
prostatitis for the period commencing April 7, 1998, to 
include on an extraschedular basis.

3.  Entitlement to special monthly compensation based on loss 
of use of a creative organ.

4.  Entitlement to a total disability evaluation based on 
individual unemployability due to service connected 
disabilities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to May 
1946.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in April 1997 and September 2000 by the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In April 1999, the RO remanded this case to the RO.  The case 
was returned to the Board in July 2002. 


REMAND

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Charles v. Principi, 16 
Vet. App. 370 (2002).

In the instant case, for the purpose of assisting the 
appellant, the Board requested that he undergo a 
genitourinary examination and that the examining physician 
provide an opinion on certain medical issues.  The 
examination and opinion were obtained in June 2003.  However, 
in Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit held that the 
provisions of 38 C.F.R. § 19.9(a)(2), which authorized the 
Board to consider additional evidence without having to 
remand the case to the agency of original jurisdiction and 
without having to obtain the appellant's waiver were invalid 
because they were contrary to the requirement of 38 U.S.C. 
§ 7104(a) that "[a]ll questions in a matter which...is subject 
to decision by the Secretary shall be subject to one review 
on appeal to the Secretary."
The Board must, therefore, remand this case so that the 
agency of original jurisdiction may consider the additional 
evidence obtained by the Board and re-adjudicate the 
appellant's claims.

Under the circumstances, this case is REMANDED for the 
following:

The agency of original jurisdiction should review the 
report by the VA genitourinary examiner in June 2003 
and determine whether the veteran's claims on appeal 
may now be granted.  If the decision remains adverse to 
the veteran, he and his representative should be 
provided with an appropriate Supplemental Statement of 
the Case (SSOC) and an opportunity to respond thereto.  
The SSOC should notify the veteran of any information, 
and any medical or lay evidence not previously provided 
to VA which is necessary to substantiate the claims on 
appeal and whether VA or the claimant is expected to 
obtain any such evidence.  The case should then be 
returned to the Board for further appellate 
consideration, if otherwise in order.  The purpose of 
this REMAND is to comply with the VCAA.  By this 
REMAND, the Board intimates no opinion as to the 
ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further 
notice.

The appellant has the right to submit additional evidence and 
argument on the matters which the Board has remanded to the 
agency of original jurisdiction.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




